          Case 2:16-cv-02353-GMN-EJY Document 194 Filed 05/20/20 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     EUGENE SCALIA, Secretary of Labor,)
4    United States Department of Labor,)
                                       )                      Case No.: 2:16-cv-02353-GMN-EJY
5
                  Plaintiff,           )
6         vs.                          )                                  ORDER
                                       )
7    WELLFLEET COMMUNICATIONS, LLC, et )
     al.,                              )
8
                                       )
9                 Defendants.          )

10         Pending before the Court is Plaintiff Eugene Scalia’s (“Plaintiff’s”) First Proposed
11   Pretrial Order, (ECF No. 189). On May 5, 2020, this Court entered the Order directing
12   Defendants to show cause why the Court should not enter summary judgment against them
13   under Federal Rule of Civil Procedure 56(f)(3). (See Show Cause Order, ECF No. 193). The
14   Order highlights that damages are the only remaining issue before the Court, and it is not
15   reasonably in dispute that the Court should award Plaintiff $1,457.989.54 in damages against
16   Defendants. (Id. 3:13–4:2). The Order provided Defendants fourteen (14) days to respond. (Id.
17   4:4–6). Defendants have not timely filed a response.
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //


                                                Page 1 of 2
          Case 2:16-cv-02353-GMN-EJY Document 194 Filed 05/20/20 Page 2 of 2



1          Accordingly,
2          IT IS HEREBY ORDERED, pursuant to Federal Rule of Civil Procedure 56(f)(3), the
3    Court GRANTS summary judgment in favor of Plaintiff. Plaintiff may recover $1,457,989.54
4    in damages against Defendants.
5          IT IS FURTHER ORDERED that Plaintiff’s First Proposed Pretrial Order, (ECF No.
6    189), is DENIED as moot.
7          The Clerk of Court shall close the case and enter judgment accordingly.
8                       20 day of May, 2020.
           DATED this _____
9

10

11
                                                ___________________________________
12
                                                Gloria M. Navarro, District Judge
                                                United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25



                                              Page 2 of 2
